DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8, 10-14 and 16 are still pending in this Office action.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 10-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. U.S. Patent Application Publication No. US 2019/0149254.

Regarding claim 1, TAKAHASHI et al. discloses a receiving device (in para. [0056] FIG. 3 discloses a configuration example of the reception device 20 in FIG. 1) comprising: 
a receiving unit that receives a transmission frame transmitted from a transmitting device (in para. [0042], FIG. 1 discloses the reception device 20 receives transmission frames from transmission device 10); and a demodulation unit that performs demodulation processing on a data signal obtained from the transmission frame that has been received, on a basis of a transmission control signal obtained from the transmission frame that has been received (in para. [0059], FIG. 3 demodulation unit 212, corresponding to the claimed demodulation unit performs demodulation processing with respect to the signal supplied from the RF unit 211. In this demodulation processing, for example, a physical layer frame, corresponding to the claimed transmission frame, is processed according to control information, corresponding to the claimed transmission control signal, in a physical layer, and a packet is acquired). 
TAKAHASHI et al., however, does not expressly disclose wherein the transmission control signal includes time-division control information regarding time-division control as control information according to introduction of a second scheme compatible with a first scheme.
In para. [0069], TAKAHASHI et al. further discloses ISDB-T2 in the next generation wherein transmission multiplexing configuration control (TMCC) is to be prescribed as new control information (signaling) in a physical layer similarly to existing ISDB-T. In view of the foregoing disclosure, the ISDB-T2 corresponds to the claimed second scheme; ISDB-T corresponds to the claimed first scheme. In para. [0190], because TAKAHASHI et al. discloses application of the present technology is possible even in a case where time division multiplexing (TDM) is employed, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that TAKAHASHI et al. teachings can be modified to employ time division multiplexing (TDM) and therefore time division control information is also implemented. The motivation for the modification is that TAKAHASHI et al. suggest the TDM application to the teachings.
TAKAHASHI et al. further discloses the demodulation unit operates according to the time-division control information, the first scheme includes an integrated services digital broadcasting-terrestrial (ISDB-T) scheme, the second scheme includes a next-generation scheme of the ISDB-T scheme (in para. [0076], TAKAHASHI et al. further discloses it is considered to extend and advance a broadcasting system of existing terrestrial digital television broadcasting as a broadcasting system of terrestrial digital television broadcasting in the next generation. In view of that, the foregoing teachings are interpreted as the existing terrestrial digital television broadcasting (ISDB-T) is extended to also operate terrestrial digital television broadcasting in the next generation), the transmission frame includes an orthogonal frequency division multiplexing (OFDM) frame, and the transmission control signal includes a transmission and multiplexing configuration control (TMCC) signal (in para. [0068] TAKAHASHI et al. discloses that an OFDM segment is used in ISDB-T. In para. [0069], furthermore, TAKAHASHI et al. discloses in ISDB-T2 in the next generation, transmission multiplexing configuration control (TMCC) is to be prescribed as new control information (signaling) in a physical layer similarly to existing ISDB-T).

Regarding claim 10, application claim is rejected on the same ground as discussed in claim 11 because of similar scope. Furthermore, application claim is directed to a method claim including steps that can be performed by the receiving device recited in claim 1.

Regarding claim 11, TAKAHASHI et al. discloses a transmitting device (in para. [0048], FIG. 2 discloses the transmission device 10) comprising:
TAKAHASHI et al. does not expressly disclose “a generation unit that generates a transmission control signal including time-division control information regarding time-division control as control information according to introduction of a second scheme compatible with a first scheme as set forth in the application claim”.
In para. [0051], FIG. 2 control information generation unit 112 generates control information in the physical layer. Further in para. [0069], TAKAHASHI et al. further discloses ISDB-T2 in the next generation wherein transmission multiplexing configuration control (TMCC) is to be prescribed as new control information (signaling) in a physical layer similarly to existing ISDB-T. In view of the foregoing disclosure, the ISDB-T2 corresponds to the claimed second scheme; ISDB-T corresponds to the claimed first scheme. In para. [0190], because TAKAHASHI et al. discloses application of the present technology is possible even in a case where time division multiplexing (TDM) is employed, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that TAKAHASHI et al. teachings can be modified to employ time division multiplexing (TDM) and therefore time division control information is also implemented. The motivation for the modification is that TAKAHASHI et al. suggest the TDM application to the teachings.
TAKAHASHI et al. further discloses a transmitting unit that transmits a transmission frame including the transmission control signal that has been generated (in para. [0053], FIG. 2 modulation unit 114 performs necessary processing (modulation processing) with respect to the physical layer frame, corresponding to the claimed transmission frame, supplied from the frame generation unit 113 and transmits, through an antenna 121. In view of that, FIG. 2 modulation unit 114 corresponds to the claimed transmitting unit), wherein the first scheme includes an ISDB-T scheme, the second scheme includes a next-generation scheme of the ISDB-T scheme (as disclosed above, the ISDB-T2 corresponds to the claimed second scheme; ISDB-T corresponds to the claimed first scheme); the transmission frame includes an OFDM frame (as discussed above, the physical layer frame corresponds to the claimed transmission frame including an OFDM frame) , and the transmission control signal includes a TMCC signal (as discussed above, the TMCC prescribing as new control information corresponds to the claimed TMCC signal).

Regarding claim 16, application claim is rejected on the same ground as discussed in claim 11 because of similar scope. Furthermore, application claim is directed to a method claim including steps that can be performed by the transmitting device recited in claim 11.

Allowable Subject Matter

Claims 2-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631